MANFORD, Judge,
concurring.
I concur in the result of the majority opinion solely upon the basis that State v. Johnson, 606 S.W.2d 624 (Mo. banc 1980) compels such conclusion. It is the most recent decision of the Missouri Supreme Court concerning the rule announced in Duren v. Missouri, 439 U.S. 357, 99 S.Ct. 664, 58 L.Ed.2d 579 (1979).
If the question were for this court to decide, it would be my belief that a contrary result should be achieved based upon the reasoning and authority set forth in the dissenting opinion by Bardgett, C. J., State v. Johnson, supra.